Citation Nr: 1635119	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-33 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for invasive squamous cell carcinoma of the left lateral distal thigh with metastatic adenopathy involving left inguinal region, post-operative with skin grafting and lymph node dissection, as due to Agent Orange exposure.

2.  Entitlement to service connection for scars as secondary to squamous cell carcinoma.

3.  Entitlement to service connection for a groin condition as secondary to squamous cell carcinoma.

4.  Entitlement to service connection for a left leg condition as secondary to squamous cell carcinoma.

5.  Entitlement to service connection for edema as secondary to squamous cell carcinoma.

6.  Entitlement to individual unemployability (TDIU)
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from  September 2012 determination of the VA RO. 

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Seattle, Washington, RO.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
 § 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As the issues on appeal are either being granted in full or remanded for further development, the Board finds it unnecessary to discuss the requirements set forth Bryant any further at this point.

The issues of entitlement to service connection for a groin condition, as secondary to squamous cell carcinoma, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's invasive squamous cell carcinoma of the left lateral distal thigh is related to Agent Orange exposure during his active duty service.

2.  The evidence of record reveals that the Veteran has a scar on the left lateral thigh and lymphedema of the left leg related to his service-connected invasive squamous cell carcinoma of the left lateral distal thigh.


CONCLUSIONS OF LAW

1.  Service connection for invasive squamous cell carcinoma of the left lateral distal thigh with metastatic adenopathy involving left inguinal region, post-operative with skin grafting and lymph node dissection, is warranted.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a scar on the left lateral thigh related to service-connected invasive squamous cell carcinoma of the left lateral distal thigh with metastatic adenopathy involving left inguinal region, post-operative with skin grafting and lymph node dissection, is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  Service connection for lymphedema of the left leg related to service-connected invasive squamous cell carcinoma of the left lateral distal thigh with metastatic adenopathy involving left inguinal region, post-operative with skin grafting and lymph node dissection, is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).

The Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease claimed as related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for invasive squamous cell carcinoma of the left lateral distal thigh with metastatic adenopathy involving left inguinal region, post-operative with skin grafting and lymph node dissection, and for related complications.  At the September 2015 hearing, the Veteran asserted that he developed squamous cell carcinoma of the left lateral distal thigh as a result of in-service exposure to herbicides or Agent Orange.  He also asserted that he developed scars, a left leg condition, and edema related to his squamous cell carcinoma of the left lateral distal thigh.  

A review of his service treatment records reveals no complaints, treatment, or diagnosis of squamous cell carcinoma of the left lateral distal thigh or any of the Veteran's claimed complications.

His personnel records reveal that he served in the Republic of Vietnam from March 1968 to March 1969.  As such, in-service exposure to herbicides or Agent Orange is conceded.

In support of his claim, the Veteran submitted an October 2015 statement from a physician at the Vancouver VA Primary Care Clinic.  This physician stated that he reviewed the literature regarding increased risk of non-melanoma invasive skin cancer in veterans exposed to Agent Orange, as well as the Veteran's medical history of squamous cell carcinoma with metastatic spread, and found it more likely than not that the Veteran's cancer was caused by his Agent Orange exposure.  In an attached medical record, the physician went on to note that the Veteran presented him with a study published by Plastic and Reconstructive Surgery looking at the incidence of skin cancer in veterans exposed to Agent Orange.  The physician noted that, while malignant melanoma was not found to be increased, there was a clear increase in incidence of non-melanoma invasive skin cancer compared to military men.  There was especially an increased incidence of unusually aggressive NMISC.  The physician noted that the Veteran's squamous cell carcinoma was unusually aggressive in that it has spread to lymph nodes.  Given this information, the physician found that it appears more likely than not that the Veteran's cancer was caused by Agent Orange exposure. 
	
The Board acknowledges that squamous cell carcinoma is not specifically listed under 38 C.F.R. § 3.309(e) as being a disease presumptively associated with
herbicide or Agent Orange exposure.  This was the basis of the RO's denial of the claim.  However, a denial based solely on the fact that the condition is not presumptively linked to Agent Orange exposure does not account for the fact that direct service connection for other conditions can be granted.  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, the October 2015 medical opinion linking the Veteran's squamous cell carcinoma to Agent Orange exposure is based on a review of relevant literature and the Veteran's medical history, and is supported by a detailed rationale.  As such, the Board finds that the evidence for and against the claim is at the least in relative equipoise.  All reasonable doubt is resolved in the Veteran's favor, and service connection for invasive squamous cell carcinoma of the left lateral distal thigh with metastatic adenopathy involving left inguinal region, post-operative with skin grafting and lymph node dissection, is warranted.

With regard to the Veteran's claim for service connection for scars as secondary to squamous cell carcinoma, the Board notes that the Veteran underwent a VA examination in September 2010, at which he was noted as having a large scar (7 inches by 6 inches) over the left lateral thigh following resection of the large tumor of the left lateral thigh.  As service connection is being granted for the Veteran's squamous cell carcinoma, the Board finds that service connection is also warranted for the Veteran's scar incurred during the treatment of this carcinoma.  As such, service connection is granted for the Veteran's scar on the left lateral thigh as secondary to his service-connected squamous cell carcinoma.

With regard to the Veteran's claims for service connection for edema and a left leg condition as secondary to squamous cell carcinoma, the claims file contains a December 2011 VA treatment record, which noted that the Veteran had lymphedema of the left lower extremity due to the surgical procedure used to treat his squamous cell carcinoma of the skin on his left knee.  Moreover, the Veteran has submitted a December 2011 statement from a radiation oncologist at Oregon Health & Science University stating that the Veteran experienced edema and pain to his left leg that is related to his cancer treatment.  This same physician had previously submitted a statement in May 2010 stating that, as a result of his cancer and its therapy, the Veteran had permanent swelling of the left leg from the groin down to the foot.  The physician stated that the edema prevented him from working and he expected this to be a permanent problem.

Therefore, as the claims file contains medical evidence linking lymphedema of the left lower extremity to the Veteran's service-connected squamous cell carcinoma and associated treatment, and the claims file contains no medical evidence to the contrary, the Board finds that service connection is warranted for lymphedema of the left lower extremity as secondary to service-connected squamous cell carcinoma.

The Board acknowledges that the Veteran's claims for service connection for edema and a left leg condition have been characterized as 2 separate claims throughout the course of this appeal.  However, there is no indication in the medical evidence of record or in the Veteran's statements that he has a left leg condition other than the edema or that he experiences edema in any part of the body other than the left leg.  As such, the grant of service connection for lymphedema of the left leg is a full grant of the Veteran's edema and left leg condition service connection claims.   


ORDER

Entitlement to service connection for invasive squamous cell carcinoma of the left lateral distal thigh with metastatic adenopathy involving left inguinal region, post-operative with skin grafting and lymph node dissection, as due to Agent Orange exposure is granted.

Entitlement to service connection for a scar on the left lateral thigh as secondary to service-connected squamous cell carcinoma is granted.

Entitlement to service connection for lymphedema of the left leg as secondary to service-connected squamous cell carcinoma is granted.


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal. 

With respect to the issue of entitlement to service connection for a groin condition, the Veteran has asserted that this condition is related to his squamous cell carcinoma or to the treatment he received for his squamous cell carcinoma. 

As noted above, the Veteran has submitted a May 2010 statement from a radiation oncologist at Oregon Health & Science stating that, as a result of his cancer and its therapy, the Veteran had permanent swelling of the left leg from the groin down to the foot.  While this private physician indicated that the Veteran's leg swelling extended from his groin down to his foot, it is unclear from the medical evidence of record whether the Veteran has a diagnosed groin condition separate from the lymphedema of the left leg.  As such, the Board finds that the necessity for a pertinent VA examination is shown for the proper assessment of the Veteran's groin condition claim. 

Additionally, upon remand, all outstanding VA treatment records and any identified private treatment records should be associated with the claims file.

With regard to the Veteran's TDIU claim, resolution of the Veteran's groin condition claim is inextricably intertwined with resolution of the Veteran's pending TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Board must defer consideration on the TDIU issue until such time as the evidentiary development ordered herein is completed.  Furthermore, the RO needs to implement the grants of service connection and assign disability ratings, which will affect adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the VA Portland Health Care System from April 2014 to the present. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any pertinent private medical records.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for pertinent VA examination for his claimed groin condition.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should determine whether the Veteran has a groin disability of any kind.  If so, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed groin disability was caused or aggravated by his service-connected invasive squamous cell carcinoma of the left lateral distal thigh.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

4. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


